    Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 1 of 57




                      YOUR BENEFIT PLAN


                 Ambrose Employer Group, LLC


All Full-Time Employees Except Paulson & Company Employees



            Disability Income Insurance: Long Term Benefits




                    Certificate Date: January 1, 2015
          Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 2 of 57




Ambrose Employer Group, LLC
909 Third Ave., 10th Floor
New York, NY 10022




TO OUR EMPLOYEES:


All of us appreciate the protection and security insurance provides.

This certificate describes the benefits that are available to you. We urge you to read it carefully.




                                           Ambrose Employer Group, LLC
          Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 3 of 57




                                      Metropolitan Life Insurance Company
                                  200 Park Avenue, New York, New York 10166


                                      CERTIFICATE OF INSURANCE

Metropolitan Life Insurance Company (“MetLife”), a stock company, certifies that You are insured for the
benefits described in this certificate, subject to the provisions of this certificate. This certificate is issued to
You under the Group Policy and it includes the terms and provisions of the Group Policy that describe Your
insurance. PLEASE READ THIS CERTIFICATE CAREFULLY.

This certificate is part of the Group Policy. The Group Policy is a contract between MetLife and the
Policyholder and may be changed or ended without Your consent or notice to You.

Policyholder:                         Ambrose Employer Group, LLC

Group Policy Number:                  101125-1-G

Type of Insurance:                    Disability Income Insurance: Long Term Benefits

MetLife Toll Free Number(s):
For Claim Information                 FOR DISABILITY INCOME CLAIMS: 1-800-300-4296


THIS CERTIFICATE ONLY DESCRIBES DISABILITY INSURANCE.
THE BENEFITS OF THE POLICY PROVIDING YOUR COVERAGE ARE GOVERNED PRIMARILY BY THE
LAWS OF A STATE OTHER THAN FLORIDA.

THE GROUP INSURANCE POLICY PROVIDING COVERAGE UNDER THIS CERTIFICATE WAS ISSUED
IN A JURISDICTION OTHER THAN MARYLAND AND MAY NOT PROVIDE ALL THE BENEFITS
REQUIRED BY MARYLAND LAW.

WE ARE REQUIRED BY STATE LAW TO INCLUDE THE NOTICE(S) WHICH APPEAR ON THIS PAGE
AND IN THE NOTICE(S) SECTION WHICH FOLLOWS THIS PAGE. PLEASE READ THE(SE) NOTICE(S)
CAREFULLY.




GCERT2000
fp                                                       1
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 4 of 57



            IMPORTANT NOTICE                                      AVISO IMPORTANTE

To obtain information or make a complaint:           Para obtener información o para someter una queja:


You may call MetLife’s toll free telephone number    Usted puede llamar al numero de teléfono gratis de
for information or to make a complaint at            MetLife para información o para someter una queja al


                  1-800-300-4296                                       1-800-300-4296



You may contact the Texas Department of              Puede comunicarse con el Departamento de Seguros
Insurance to obtain information on companies,        de Texas para obtener información acerca de
coverages, rights or complaints at                   compañías, coberturas, derechos o quejas al



                  1-800-252-3439                                       1-800-252-3439



You may write the Texas Department of Insurance      Puede escribir al Departamento de Seguros de Texas
P.O. Box 149104                                      P.O. Box 149104
Austin, TX 78714-9104                                Austin, TX 78714-9104
Fax: (512) 475-1771                                  Fax: (512) 475-1771
Web: http://www.tdi.texas.gov                        Web: http://www.tdi.texas.gov

Email: ConsumerProtection@tdi.texas.gov              Email: ConsumerProtection@tdi.texas.gov

PREMIUM OR CLAIM DISPUTES: Should You                DISPUTAS SOBRE PRIMAS O RECLAMOS: Si
have a dispute concerning Your premium or about      tiene una disputa concerniente a su prima o a un
a claim, You should contact MetLife first. If the    reclamo, debe comunicarse con MetLife primero. Si
dispute is not resolved, You may contact the Texas   no se resuelve la disputa, puede entonces
Department of Insurance.                             comunicarse con el departamento (TDI).



ATTACH THIS NOTICE TO YOUR CERTIFICATE:              UNA ESTE AVISO A SU CERTIFICADO:
This notice is for information only and does not     Este aviso es solo para propósito de información y no
become a part or condition of the attached           se convierte en parte o condición del documento
document.                                            adjunto.




GCERT2000                                                                     For Texas Residents
notice/tx 11/14                                       2
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 5 of 57

NOTICE FOR RESIDENTS OF TEXAS
THE INSURANCE POLICY UNDER WHICH THIS CERTIFICATE IS ISSUED IS NOT A POLICY OF
WORKERS’ COMPENSATION INSURANCE. YOU SHOULD CONSULT YOUR EMPLOYER TO
DETERMINE WHETHER YOUR EMPLOYER IS A SUBSCRIBER TO THE WORKERS’ COMPENSATION
SYSTEM.




GCERT2000
notice/tx/wc                              3
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 6 of 57

NOTICE FOR RESIDENTS OF ALL STATES

WORKERS’ COMPENSATION
This certificate does not replace or affect any requirement for coverage by workers’ compensation insurance.


MANDATORY DISABILITY INCOME BENEFIT LAWS
For Residents of California, Hawaii, New Jersey, New York, Rhode Island and Puerto Rico
This certificate does not affect any requirement for any government mandated temporary disability income
benefits law.




GCERT2000                                            4
notice/wc/nw
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 7 of 57

NOTICE FOR RESIDENTS OF ARKANSAS
If You have a question concerning Your coverage or a claim, first contact the Policyholder or group account
administrator. If, after doing so, You still have a concern, You may call the toll free telephone number shown
on the Certificate Face Page.


If You are still concerned after contacting both the Policyholder and MetLife, You should feel free to contact:


                                       Arkansas Insurance Department
                                          Consumer Services Division
                                            1200 West Third Street
                                          Little Rock, Arkansas 72201
                                       (501) 371-2640 or (800) 852-5494




GCERT2000
notice/ar                                             5
      Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 8 of 57

NOTICE FOR RESIDENTS OF CALIFORNIA

IMPORTANT NOTICE

TO OBTAIN ADDITIONAL INFORMATION, OR TO MAKE A COMPLAINT, CONTACT THE
POLICYHOLDER OR THE METLIFE CLAIM OFFICE SHOWN ON THE EXPLANATION OF BENEFITS
YOU RECEIVE AFTER FILING A CLAIM.

IF, AFTER CONTACTING THE POLICYHOLDER AND/OR METLIFE, YOU FEEL THAT A SATISFACTORY
SOLUTION HAS NOT BEEN REACHED, YOU MAY FILE A COMPLAINT WITH THE CALIFORNIA
INSURANCE DEPARTMENT AT:

                            DEPARTMENT OF INSURANCE
                             300 SOUTH SPRING STREET
                              LOS ANGELES, CA 90013
                                   1 (800) 927-4357




GCERT2000                           6
notice/ca
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 9 of 57


NOTICE FOR RESIDENTS OF CONNECTICUT

MANDATORY REHABILITATION

This certificate contains a mandatory rehabilitation provision, which may require you to participate in
vocational training or physical therapy when appropriate.




GCERT2000                                                 7
notice/ct
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 10 of 57

NOTICE FOR RESIDENTS OF GEORGIA

IMPORTANT NOTICE

The laws of the state of Georgia prohibit insurers from unfairly discriminating against any person based upon
his or her status as a victim of family violence.




GCERT2000
notice/ga                                        8
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 11 of 57

NOTICE FOR RESIDENTS OF IDAHO

If You have a question concerning Your coverage or a claim, first contact the Policyholder. If, after doing so,
You still have a concern, You may call the toll free telephone number shown on the Certificate Face Page.


If You are still concerned after contacting both the Policyholder and MetLife, You should feel free to contact:


                                        Idaho Department of Insurance
                                               Consumer Affairs
                                        700 West State Street, 3rd Floor
                                                 PO Box 83720
                                           Boise, Idaho 83720-0043
           1-800-721-3272 (for calls placed within Idaho) or 208-334-4250 or www.DOI.Idaho.gov




GCERT2000
notice/id                                             9
      Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 12 of 57

NOTICE FOR RESIDENTS OF ILLINOIS

IMPORTANT NOTICE

                     To make a complaint to MetLife, You may write to:

                                         MetLife
                                    200 Park Avenue
                                New York, New York 10166

                   The address of the Illinois Department of Insurance is:

                              Illinois Department of Insurance
                                   Public Services Division
                                   Springfield, Illinois 62767




GCERT2000
notice/il                                  10
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 13 of 57

NOTICE FOR RESIDENTS OF INDIANA

Questions regarding your policy or coverage should be directed to:


                           Metropolitan Life Insurance Company
                                        1-800-638-5433


If you (a) need the assistance of the government agency that regulates insurance; or (b) have a
complaint you have been unable to resolve with your insurer you may contact the Department
of Insurance by mail, telephone or email:


        State of Indiana Department of Insurance
        Consumer Services Division
        311 West Washington Street, Suite 300
        Indianapolis, Indiana 46204


        Consumer Hotline: (800) 622-4461; (317) 232-2395


        Complaint can be filed electronically at www.in.gov/idoi




GCERT2000
notice/in                                            11
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 14 of 57

NOTICE FOR MASSACHUSETTS RESIDENTS
CONTINUATION OF DISABILITY INCOME INSURANCE

1. If Your Disability Income Insurance ends due to a Plant Closing or Covered Partial Closing, such
   insurance will be continued for 90 days after the date it ends.

2. If Your Disability Income Insurance ends because:

    •   You cease to be in an Eligible Class; or
    •   Your employment terminates;

for any reason other than a Plant Closing or Covered Partial Closing, such insurance will continue for 31 days
after the date it ends.

Continuation of Your Disability Income Insurance under the CONTINUATION OF INSURANCE WITH
PREMIUM PAYMENT subsection will end before the end of continuation periods shown above if You become
covered for similar benefits under another plan.

Plant Closing and Covered Partial Closing have the meaning set forth in Massachusetts Annotated Laws,
Chapter 151A, Section 71A.




GCERT2000
notice/ma                                          12
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 15 of 57
NOTICE FOR RESIDENTS OF UTAH


                                Notice of Protection Provided by
                     Utah Life and Health Insurance Guaranty Association

This notice provides a brief summary of the Utah Life and Health Insurance Guaranty Association ("the
Association") and the protection it provides for policyholders. This safety net was created under Utah law,
which determines who and what is covered and the amounts of coverage.

The Association was established to provide protection in the unlikely event that your life, health, or annuity
insurance company becomes financially unable to meet its obligations and is taken over by its insurance
regulatory agency. If this should happen, the Association will typically arrange to continue coverage and pay
claims, in accordance with Utah law, with funding from assessments paid by other insurance companies.

The basic protections provided by the Association are:
   • Life Insurance
       o $500,000 in death benefits
       o $200,000 in cash surrender or withdrawal values
   • Health Insurance
       o $500,000 in hospital, medical and surgical insurance benefits
       o $500,000 in long-term care insurance benefits
       o $500,000 in disability income insurance benefits
       o $500,000 in other types of health insurance benefits
   • Annuities
       o $250,000 in withdrawal and cash values

The maximum amount of protection for each individual, regardless of the number of policies or contracts, is
$500,000. Special rules may apply with regard to hospital, medical and surgical insurance benefits.

Note: Certain policies and contracts may not be covered or fully covered. For example, coverage does
not extend to any portion of a policy or contract that the insurer does not guarantee, such as certain
investment additions to the account value of a variable life insurance policy or a variable annuity contract.
Coverage is conditioned on residency in this state and there are substantial limitations and exclusions. For a
complete description of coverage, consult Utah Code, Title 3 lA, Chapter 28.

Insurance companies and agents are prohibited by Utah law to use the existence of the Association
or its coverage to encourage you to purchase insurance. When selecting an insurance company, you
should not rely on Association coverage. If there is any inconsistency between Utah law and this
notice, Utah law will control.

To learn more about the above protections, as well as protections relating to group contracts or retirement
plans, please visit the Association's website at www.utlifega.org or contact:

Utah Life and Health Insurance Guaranty Assoc.                    Utah Insurance Department
60 East South Temple, Suite 500                                   3110 State Office Building
Salt Lake City UT 84111                                           Salt Lake City UT 84114-6901
(801) 320-9955                                                    (801) 538-3800

A written complaint about misuse of this Notice or the improper use of the existence of the Association may
be filed with the Utah Insurance Department at the above address.




GTY-NOTICE-UT-0710                                    13
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 16 of 57

NOTICE FOR RESIDENTS OF VIRGINIA
IMPORTANT INFORMATION REGARDING YOUR INSURANCE

In the event You need to contact someone about this insurance for any reason please contact Your agent. If no
agent was involved in the sale of this insurance, or if You have additional questions You may contact the
insurance company issuing this insurance at the following address and telephone number:

                                                  MetLife
                                              200 Park Avenue
                                        New York, New York 10166
                              Attn: Corporate Consumer Relations Department

               To phone in a claim related question, You may call Claims Customer Service at:
                                              1-800-275-4638

If You have been unable to contact or obtain satisfaction from the company or the agent, You may contact the
Virginia State Corporation Commission’s Bureau of Insurance at:

                                The Office of the Managed Care Ombudsman
                                             Bureau of Insurance
                                                P.O. Box 1157
                                            Richmond, VA 23218
                                          1-877-310-6560 - toll-free
                                          1-804-371-9944 - locally
                                    www.scc.virginia.gov - web address
                                   ombudsman@scc.virginia.gov - email




GCERT2000
notice/va                                           14
       Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 17 of 57

NOTICE FOR RESIDENTS OF WISCONSIN


                 KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS

PROBLEMS WITH YOUR INSURANCE? - If You are having problems with Your insurance company or
agent, do not hesitate to contact the insurance company or agent to resolve Your problem.


                                                MetLife
                           Attn: Corporate Consumer Relations Department
                                           200 Park Avenue
                                     New York, New York 10166
                                            1-800-638-5433


You can also contact the OFFICE OF THE COMMISSIONER OF INSURANCE, a state agency which
enforces Wisconsin’s insurance laws, and file a complaint. You can contact the OFFICE OF THE
COMMISSIONER OF INSURANCE by contacting:



                               Office of the Commissioner of Insurance
                                        Complaints Department
                                             P.O. Box 7873
                                       Madison, WI 53707-7873
                    1-800-236-8517 outside of Madison or 608-266-0103 in Madison.




GCERT2000
notice/wi                                      15
            Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 18 of 57
TABLE OF CONTENTS

Section                                                                                                                                                  Page

CERTIFICATE FACE PAGE .............................................................................................................................. 1

NOTICES ........................................................................................................................................................... 2

SCHEDULE OF BENEFITS ............................................................................................................................. 18

DEFINITIONS .................................................................................................................................................. 20

ELIGIBILITY PROVISIONS: INSURANCE FOR YOU ..................................................................................... 25

   Eligible Classes ............................................................................................................................................ 25

   Date You Are Eligible for Insurance ............................................................................................................. 25

   Enrollment Process ...................................................................................................................................... 25

   Date Your Insurance Takes Effect ............................................................................................................... 25

   Date Your Insurance Ends ........................................................................................................................... 26

SPECIAL RULES FOR GROUPS PREVIOUSLY INSURED UNDER A PLAN OF DISABILITY INCOME

INSURANCE .................................................................................................................................................... 27

CONTINUATION OF INSURANCE WITH PREMIUM PAYMENT ................................................................... 28

   For Family And Medical Leave ..................................................................................................................... 28

   At The Policyholder's Option ........................................................................................................................ 28

EVIDENCE OF INSURABILITY ....................................................................................................................... 29

DISABILITY INCOME INSURANCE: LONG TERM BENEFITS ...................................................................... 30

DISABILITY INCOME INSURANCE: INCOME WHICH WILL REDUCE YOUR DISABILITY BENEFIT ........ 33

DISABILITY INCOME INSURANCE: INCOME WHICH WILL NOT REDUCE YOUR DISABILITY BENEFIT 35

DISABILITY INCOME INSURANCE: DATE BENEFIT PAYMENTS END ...................................................... 36

DISABILITY INCOME INSURANCE ................................................................................................................ 37

   ADDITIONAL LONG TERM BENEFIT: SINGLE SUM PAYMENT IN THE EVENT OF YOUR DEATH...... 37

   ADDITIONAL LONG TERM BENEFIT: BENEFIT(S) IN THE EVENT OF YOUR TERMINAL ILLNESS .... 38

DISABILITY INCOME INSURANCE: PRE-EXISTING CONDITIONS ............................................................. 39

DISABILITY INCOME INSURANCE: LIMITED DISABILITY BENEFITS ........................................................ 40

DISABILITY INCOME INSURANCE: EXCLUSIONS ....................................................................................... 41

FILING A CLAIM .............................................................................................................................................. 42


GCERT2000
toc                                                                           16
            Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 19 of 57
TABLE OF CONTENTS (continued)

Section                                                                                                                                                     Page

GENERAL PROVISIONS................................................................................................................................. 44

   Assignment ................................................................................................................................................... 44

   Disability Income Benefit Payments: Who We Will Pay ............................................................................... 44

   Entire Contract.............................................................................................................................................. 44

   Incontestability: Statements Made by You ................................................................................................... 44

   Misstatement of Age ..................................................................................................................................... 44

   Conformity with Law ..................................................................................................................................... 44

   Physical Exams ............................................................................................................................................ 45

   Autopsy ......................................................................................................................................................... 45

   Gender .......................................................................................................................................................... 45

   Overpayments for Disability Income Insurance ............................................................................................ 45




GCERT2000
toc                                                                           17
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 20 of 57
SCHEDULE OF BENEFITS

This schedule shows the benefits that are available under the Group Policy. You will only be insured for the
benefits:

•    for which You become and remain eligible;
•    which You elect, if subject to election; and
•    which are in effect.


BENEFIT                                       BENEFIT AMOUNT AND HIGHLIGHTS

Disability Income Insurance For You: Long Term Benefits

Monthly Benefit……………………………………..                          60.00% of the first $20,833 of Your
                                                         Predisability Earnings, subject to the INCOME
                                                         WHICH WILL REDUCE YOUR DISABILITY
                                                         BENEFIT section

Maximum Monthly Benefit…………………………                        $12,500

Minimum Monthly Benefit………………………….                       $100 subject to the Overpayments and
                                                         Rehabilitation Incentive subsections of this
                                                         certificate.



Elimination Period………………………………….                         90 Days



Maximum Benefit Period*

the later of:

iYour Normal Retirement Age;
or
ithe period shown below:

Age on Date of      Benefit Period
Your Disability
Less than 60        To age 65
60                  60 months
61                  48 months
62                  42 months
63                  36 months
64                  30 months
65                  24 months
66                  21 months
67                  18 months
68                  15 months
69 and over         12 months

*The Maximum Benefit Period is subject to the LIMITED DISABILITY BENEFITS and DATE BENEFIT
PAYMENTS END sections.

Rehabilitation Incentives………………………….                     Yes

GCERT2000                                           18
sch
       Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 21 of 57
SCHEDULE OF BENEFITS (continued)

Additional Benefits:

Single Sum Payment in
the Event of Your Death…………………………...    Yes

Benefit(s) in the Event of
Your Terminal Illness………………………………       Yes




GCERT2000                          19
sch
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 22 of 57
DEFINITIONS
As used in this certificate, the terms listed below will have the meanings set forth below. When defined terms
are used in this certificate, they will appear with initial capitalization. The plural use of a term defined in the
singular will share the same meaning.

Actively at Work or Active Work means that You are performing all of the usual and customary duties of
Your job on a Full-Time basis. This must be done at:

•   the Policyholder’s place of business;
•   an alternate place approved by the Policyholder; or
•   a place to which the Policyholder’s business requires You to travel.

You will be deemed to be Actively at Work during weekends or Policyholder approved vacations, holidays or
business closures if You were Actively at Work on the last scheduled work day preceding such time off.

Appropriate Care and Treatment means medical care and treatment that is:

•   given by a Physician whose medical training and clinical specialty are appropriate for treating Your
    Disability;
•   consistent in type, frequency and duration of treatment with relevant guidelines of national medical
    research, health care coverage organizations and governmental agencies;
•   consistent with a Physician’s diagnosis of Your Disability; and
•   intended to maximize Your medical and functional improvement.

Beneficiary means the person(s) to whom We will pay insurance as determined in accordance with the
GENERAL PROVISIONS section.

Consumer Price Index means the CPI-W, the Consumer Price Index for Urban Wage Earners and Clerical
Workers published by the U.S. Department of Labor. If the CPI-W is discontinued or replaced, We reserve
the right to substitute any other comparable index.

Disabled or Disability means that, due to Sickness or as a direct result of accidental injury:

•   You are receiving Appropriate Care and Treatment and complying with the requirements of such
    treatment; and
•   You are unable to earn:
    •   during the Elimination Period and the next 24 months of Sickness or accidental injury, more than 80%
        of Your Predisability Earnings at Your Own Occupation from any employer in Your Local Economy;
        and
    •   after such period, more than 60% of your Predisability Earnings from any employer in Your Local
        Economy at any gainful occupation for which You are reasonably qualified taking into account Your
        training, education and experience.
For purposes of determining whether a Disability is the direct result of an accidental injury, the Disability must
have occurred within 90 days of the accidental injury and resulted from such injury independent of other
causes.




GCERT2000                                         20
def as amended by GCR09-07 dp
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 23 of 57
DEFINITIONS (continued)
If You are Disabled and have received a Monthly Benefit for 12 months, We will adjust Your Predisability
Earnings only for the purposes of determining whether You continue to be Disabled and for calculating the
Return to Work Incentive, if any. We will make the initial adjustment as follows:

We will add to Your Predisability Earnings an amount equal to the product of:

•   Your Predisability Earnings times the lesser of:
    •   7%; or
    •   the annual rate of increase in the Consumer Price Index for the prior calendar year.
Annually thereafter, We will add an amount to Your adjusted Predisability Earnings calculated by the method
set forth above but substituting Your adjusted Predisability Earnings from the prior year for Your Predisability
Earnings. This adjustment is not a cost of living benefit.

If Your occupation requires a license, the fact that You lose Your license for any reason will not, in itself,
constitute Disability.

Domestic Partner means each of two people, one of whom is an employee of the Policyholder, who:

•   have registered as each other’s domestic partner, civil union partner or reciprocal beneficiary with a
    government agency where such registration is available; or
•   are of the same sex and have a mutually dependent relationship so that each has an insurable interest in
    the life of the other. Each person must be:

        1.   18 years of age or older;
        2.   unmarried;
        3.   the sole domestic partner of the other;
        4.   sharing a primary residence with the other; and
        5.   not related to the other in a manner that would bar their marriage in the jurisdiction in which they
             reside.

    A Domestic Partner declaration attesting to the existence of an insurable interest in one another’s lives
    must be completed and Signed by the employee.

For Texas residents Domestic Partner means the following:

Domestic Partner means each of two people, one of whom is an employee of the Policyholder, who:

•   have registered as each other’s domestic partner, civil union partner or reciprocal beneficiary with a
    government agency where such registration is available; or
•   are of the same or opposite sex and have a mutually dependent relationship so that each has an
    insurable interest in the life of the other. Each person must be:

        1.   18 years of age or older;
        2.   unmarried;
        3.   the sole domestic partner of the other;
        4.   sharing a primary residence with the other; and
        5.   not related to the other in a manner that would bar their marriage in the jurisdiction in which they
             reside.

A Domestic Partner declaration attesting to the existence of an insurable interest in one another’s lives must
be completed and Signed by the employee.



GCERT2000                                         21
def as amended by GCR09-07 dp
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 24 of 57
DEFINITIONS (continued)
Elimination Period means the period of Your Disability during which We do not pay benefits. The
Elimination Period begins on the day You become Disabled and continues for the period shown in the
SCHEDULE OF BENEFITS.

Full-Time means Active Work of at least 30 hours per week on the Policyholder's regular work schedule for
the eligible class of employees to which You belong.

Local Economy means the geographic area:

•   within which You reside; and
•   which offers suitable employment opportunities within a reasonable travel distance.

If You move on or after the date You become Disabled, We may consider both Your former and current
residence to be Your Local Economy.

Noncontributory Insurance means insurance for which the Policyholder does not require You to pay any
part of the premium.

Normal Retirement Age means that as defined by the federal Social Security Administration on the date
Your Disability starts.

Own Occupation means the essential functions You regularly perform that provide Your primary source of
earned income.

Physician means:

•   a person licensed to practice medicine in the jurisdiction where such services are performed; or
•   any other person whose services, according to applicable law, must be treated as Physician’s services for
    purposes of the Group Policy. Each such person must be licensed in the jurisdiction where he performs
    the service and must act within the scope of that license. He must also be certified and/or registered if
    required by such jurisdiction.

The term does not include:

•   You;
•   Your Spouse; or
•   any member of Your immediate family including Your and/or Your Spouse’s:
    •   parents;
    •   children (natural, step or adopted);
    •   siblings;
    •   grandparents; or
    •   grandchildren.




GCERT2000                                      22
def as amended by GCR09-07 dp
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 25 of 57
DEFINITIONS (continued)
Policyholder's Retirement Plan means a plan which:

•   provides retirement benefits to employees; and
•   is funded in whole or in part by Policyholder contributions.

The term does not include:

•   profit sharing plans;
•   thrift or savings plans;
•   non-qualified plans of deferred compensation;
•   plans under IRC Section 401(k) or 457;
•   individual retirement accounts (IRA);
•   tax sheltered annuities (TSA) under IRC Section 403(b);
•   stock ownership plans; or
•   Keogh (HR-10) plans.

Predisability Earnings means gross salary or wages You were earning from the Policyholder as of Your last
day of Active Work before Your Disability began. We calculate this amount on a monthly basis.

The term includes:

•   commissions You earned averaged over the 12 month period before Disability began, or over the period
    of Your employment, if less; and
•   contributions You were making through a salary reduction agreement with the Policyholder to any of the
    following:
    •   an Internal Revenue Code (IRC) Section 401(k), 403(b) or 457 deferred compensation arrangement;
    •   an executive non-qualified deferred compensation arrangement; and
    •   Your fringe benefits under an IRC Section 125 plan.

The term does not include:

•   awards and bonuses;
•   overtime pay;
•   the grant, award, sale, conversion and/or exercise of shares of stock or stock options;
•   the Policyholder’s contributions on Your behalf to any deferred compensation arrangement or pension
    plan; or
•   any other compensation from the Policyholder.




GCERT2000                                        23
def as amended by GCR09-07 dp
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 26 of 57
DEFINITIONS (continued)
Proof means Written evidence satisfactory to Us that a person has satisfied the conditions and requirements
for any benefit described in this certificate. When a claim is made for any benefit described in this certificate,
Proof must establish:

•   the nature and extent of the loss or condition;
•   Our obligation to pay the claim; and
•   the claimant’s right to receive payment.
Proof must be provided at the claimant's expense.

Rehabilitation Program means a program that has been approved by us for the purpose of helping You
return to work. It may include, but is not limited to, Your participation in one or more of the following activities:
•   return to work on a modified basis with a goal of resuming employment for which You are reasonably
    qualified by training, education, experience and past earnings;
•   on-site job analysis;
•   job modification/accommodation;
•   training to improve job-seeking skills;
•   vocational assessment;
•   short-term skills enhancement;
•   vocational training; or
•   restorative therapies to improve functional capacity to return to work.

Sickness means illness, disease or pregnancy, including complications of pregnancy.

Signed means any symbol or method executed or adopted by a person with the present intention to
authenticate a record, which is on or transmitted by paper or electronic media which is acceptable to Us and
consistent with applicable law.

Spouse means Your lawful spouse. Wherever the term "Spouse" appears in the certificate it shall, unless
otherwise specified, be read to include Your Domestic Partner.

We, Us and Our mean MetLife.

Written or Writing means a record which is on or transmitted by paper or electronic media which is
acceptable to Us and consistent with applicable law.

You and Your mean an employee who is insured under the Group Policy for the insurance described in this
certificate.




GCERT2000                                         24
def as amended by GCR09-07 dp
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 27 of 57
ELIGIBILITY PROVISIONS: INSURANCE FOR YOU
ELIGIBLE CLASS(ES)

All Full-Time employees of the Policyholder except Paulson & Company, temporary, or seasonal
employees.


DATE YOU ARE ELIGIBLE FOR INSURANCE

You may only become eligible for the insurance available for Your eligible class as shown in the SCHEDULE
OF BENEFITS.

If You are in an eligible class on January 1, 2015, You will be eligible for the insurance described in this
certificate on that date.

If You enter an eligible class after January 1, 2015, You will be eligible for insurance as determined under the
insurance eligibility rules established by the Policyholder for Your job classification.

ENROLLMENT PROCESS

If You are eligible for insurance, You may enroll for such insurance by completing an enrollment form.

DATE YOUR INSURANCE TAKES EFFECT

Rules for Noncontributory Insurance

When You complete the enrollment process for Noncontributory Insurance, such insurance will take effect on
the date You become eligible, provided You are Actively at Work on that date.

If You are not Actively at Work on the date the Noncontributory Insurance would otherwise take effect,
insurance will take effect on the day You resume Active Work.

Increase in Insurance

An increase in insurance due to an increase in Your earnings will take effect on the date of the increase in
Your earnings.

If You are not Actively at Work on the date insurance would otherwise take effect, insurance will take effect on
the day You resume Active Work.

Decrease in Insurance

A decrease in insurance due to a decrease in Your earnings will take effect on the date of change.

If You make a Written request to decrease Your insurance, that decrease will take effect as of the date of Your
Written request.

Changes in Your Disability Income Insurance will only apply to Disabilities commencing on or after the date of
the change.




GCERT2000                                             25
e/ee
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 28 of 57
ELIGIBILITY PROVISIONS: INSURANCE FOR YOU (continued)

DATE YOUR INSURANCE ENDS

Your insurance will end on the earliest of:

1. the date the Group Policy ends; or
2. the date insurance ends for Your class; or
3. the end of the period for which the last premium has been paid for You; or
4. the date You cease to be in an eligible class. You will cease to be in an eligible class on the last day of
   the calendar month in which You cease Active Work in an eligible class, if You are not disabled on that
   date; or
5. if Your employment ends on or before the 15th of the calendar month, the 15th of the calendar month
   of the date Your employment ends; or
6. if Your employment ends after the 15th of the calendar month, the last day of the calendar month
   of the date Your employment ends; or
7. if You retire on or before the 15th of the calendar month, the 15th of the calendar month
   which You retire in accordance with the Policyholder’s retirement plan; or
8. if You retire after the 15th of the calendar month, the last day of the calendar month
   which You retire in accordance with the Policyholder’s retirement plan.


In certain cases insurance may be continued as stated in the section entitled CONTINUATION OF
INSURANCE WITH PREMIUM PAYMENT.

Reinstatement of Disability Income Insurance

If Your insurance ends, You may become insured again as follows:

1. If Your insurance ends because:

    •   You cease to be in an eligible class; or
    •   Your employment ends; and

    You become a member of an eligible class again within 3 months of the date Your insurance ended,
    You will not have to complete a new Waiting Period or provide evidence of Your insurability.

2. If Your insurance ends because you cease making the required premium while on an approved Family
   and Medical Leave Act (FMLA) or other legally mandated leave of absence, and you become a member
   of an eligible class within 31 days of the earlier of:

    •   The end of the period of leave You and the Policyholder agreed upon; or
    •   The end of the eligible leave period required under the FMLA or other similar legally mandated leave
        of absence law,

    You will not have to complete a new Waiting Period or provide evidence of Your insurability.

3. In all other cases where Your insurance ends because the required premium for Your insurance has
   ceased to be paid, You will be required to provide evidence of Your insurability.

If You become insured again as described in either item 1 or 2 above, the limitation for Pre-existing
Conditions will be applied as if Your insurance had remained in effect with no interruption.




GCERT2000                                          26
e/ee
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 29 of 57
SPECIAL RULES FOR GROUPS PREVIOUSLY INSURED UNDER A PLAN OF
DISABILITY INCOME INSURANCE
To prevent a loss of insurance because of a change in insurance carriers, the following rules will apply if
this Disability Income Insurance replaces a plan of group disability income insurance provided to You by
the Policyholder:

Prior Plan means the plan of group disability income insurance provided to You by the Policyholder
through another carrier on the day before the Replacement Date.

Replacement Date means the effective date of the Disability Income Insurance under the Group Policy.

Rules for When Insurance Takes Effect if You were Insured Under the Prior Plan on the Day Before
the Replacement Date:
•   If You are Actively at Work on the day before the Replacement Date, You will become insured for
    Disability Income Insurance under this certificate on the Replacement Date.
•   If You are not Actively at Work on such date because you are Disabled, You will become insured
    for Disability Income Insurance under this certificate on the Replacement Date.
    We will credit any time You accumulated toward the Elimination Period under the Prior Plan to the
    satisfaction of the Elimination Period required to be met under this certificate.
    Any benefits paid for such Disability will be equal to those that would have been payable to You under
    the Prior Plan less any amount for which the prior carrier is liable.
    Benefit payments for such Disability will end on the earliest of:
    •   the date that payments end under the subsection DATE BENEFIT PAYMENTS END in this
        certificate; or
    •   the date that payments would have ended under the provisions of the Prior Plan of Insurance.
•   If You are not Actively at Work on such date for any other reason, You will become insured for
    Disability Income Insurance under this certificate on the date you return to Active Work.
Rules for When Insurance Takes Effect if You were Not Insured Under the Prior Plan on the Day
Before the Replacement Date:
•   You will be eligible for Disability Income Insurance under this certificate when you meet the eligibility
    requirements for such insurance as described in ELIGIBILITY PROVISIONS: INSURANCE FOR
    YOU; and
•   We will credit any time You accumulated under the Prior Plan toward the eligibility waiting period
    under the Prior Plan to the satisfaction of the eligibility waiting period required to be met under this
    certificate.

Rules for Temporary Recovery from a Disability under the Prior Plan

We will waive the Elimination Period that would otherwise apply to a Disability under this certificate if You:
•   received benefits for a disability that began under the Prior Plan (“Prior Plan’s disability”);
•   returned to work as an active Full-Time employee prior to the Replacement Date;
•   become Disabled, as defined in this certificate, after the Replacement Date and within 90 days of
    Your return to work due to a sickness or accidental injury that is the same as or related to the Prior
    Plan’s disability;
•   are no longer entitled to benefit payments for the Prior Plan’s disability since You are no longer
    insured under such Plan; and
•   would have been entitled to benefit payments with no further elimination period under the Prior Plan,
    had it remained in force.




GCERT2000
tog                                                    27
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 30 of 57
CONTINUATION OF INSURANCE WITH PREMIUM PAYMENT
FOR FAMILY AND MEDICAL LEAVE

Certain leaves of absence may qualify for continuation of insurance under the Family and Medical Leave
Act of 1993 (FMLA), or other legally mandated leave of absence or similar laws. Please contact the
Policyholder for information regarding such legally mandated leave of absence laws.

AT THE POLICYHOLDER’S OPTION

The Policyholder has elected to continue insurance by paying premiums for employees who are not
Disabled and cease Active Work in an eligible class for any of the reasons specified below.

Disability Income Insurance will continue for the following periods:

1. for the period You cease Active Work in an eligible class due to injury or sickness, up to 3 months;
2. for the period You cease Active Work in an eligible class due to any other Policyholder approved
   leave of absence up to 90 days.
If the 90th day of the Policyholder approved leave of absence is on or before the 15th of the calendar
month, the period will end the 15th of the calendar month following the 90th day of the Policyholder
approved leave of absence.
If the 90th day of the Policyholder approved leave of absence is after the 15th of the calendar month, the
period will end the last day of the calendar month following the 90th day of the Policyholder approved
leave of absence.

At the end of any of the continuation periods listed above, Your insurance will be affected as follows:

•   if You resume Active Work in an eligible class at this time, You will continue to be insured under the
    Group Policy;
•   if You do not resume Active Work in an eligible class at this time, Your employment will be considered
    to end and Your insurance will end in accordance with the DATE YOUR INSURANCE ENDS
    subsection of the section entitled ELIGIBILITY PROVISIONS: INSURANCE FOR YOU.




GCERT2000                                            28
coi
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 31 of 57
EVIDENCE OF INSURABILITY
No evidence of insurability is required for the insurance described in this certificate.




GCERT2000
eoi                                               29
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 32 of 57
DISABILITY INCOME INSURANCE: LONG TERM BENEFITS
If You become Disabled while insured, Proof of Disability must be sent to Us. When We receive such Proof,
We will review the claim. If We approve the claim, We will pay the Monthly Benefit up to the Maximum Benefit
Period shown in the SCHEDULE OF BENEFITS, subject to the DATE BENEFIT PAYMENTS END section.

To verify that You continue to be Disabled without interruption after Our initial approval, We may periodically
request that You send Us Proof that You continue to be Disabled. Such Proof may include physical exams,
exams by independent medical examiners, in-home interviews or functional capacity exams, as needed.

While You are Disabled, the Monthly Benefit described in this certificate will not be affected if:

•   Your insurance ends; or
•   the Group Policy is amended to change the plan of benefits for Your class.

BENEFIT PAYMENT

If We approve Your claim, benefits will begin to accrue on the day after the day You complete Your
Elimination Period. We will pay the first Monthly Benefit one month after the date benefits begin to accrue.
We will make subsequent payments monthly thereafter so long as You remain Disabled. Payment will be
based on the number of days You are Disabled during each month and will be pro-rated for any partial month
of Disability.

We will pay Monthly Benefits to You. If You die, We will pay the amount of any due and unpaid benefits as
described in the GENERAL PROVISIONS subsection entitled Disability Income Benefit Payments: Who We
Will Pay.

RECOVERY FROM A DISABILITY

If You return to Active Work, We will consider You to have recovered from Your Disability.

The provisions of this subsection will not apply if Your insurance has ended and You are eligible for coverage
under another group long term disability plan.

If You Return to Active Work Before Completing Your Elimination Period

If You return to Active Work before completing Your Elimination Period for a period of 30 days or less, and
then become Disabled again due to the same or related Sickness or accidental injury, We will not require You
to complete a new Elimination Period. We will count those days towards the completion of Your Elimination
Period.

If You return to Active Work for a period of more than 30 days, and then become Disabled again, You will
have to complete a new Elimination Period.

For purposes of this provision, the term Active Work only includes those days You actually work.

If You Return to Active Work After Completing Your Elimination Period

If You return to Active Work after completing Your Elimination Period for a period of 6 months or less, and
then become Disabled again due to the same or related Sickness or accidental injury, We will not require You
to complete a new Elimination Period. For the purpose of determining Your benefits, We will consider such
Disability to be a part of the original Disability and will use the same Predisability Earnings and apply the
same terms, provisions and conditions that were used for the original Disability.

If You return to Active Work for a period of more than 6 months and then become Disabled again, You will have
to complete a new Elimination Period.

For purposes of this provision, the term Active Work includes all of the continuous days which follow Your return
to work for which You are not Disabled.



GCERT2000
di/ltd                                            30
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 33 of 57
DISABILITY INCOME INSURANCE: LONG TERM BENEFITS (continued)

REHABILITATION INCENTIVES

Rehabilitation Program Incentive

If You participate in a Rehabilitation Program, We will increase Your Monthly Benefit by an amount equal to
10% of the Monthly Benefit. We will do so before We reduce Your Monthly Benefit by any other income.

Work Incentive

While You are Disabled, We encourage You to work. If You work while You are Disabled and receiving
Monthly Benefits, Your Monthly Benefit will be adjusted as follows:

•   Your Monthly Benefit will be increased by Your Rehabilitation Program Incentive, if any; and
•   reduced by Other Income as defined in the DISABILITY INCOME INSURANCE: INCOME WHICH WILL
    REDUCE YOUR DISABILITY BENEFIT section.

Your Monthly Benefit as adjusted above will not be reduced by the amount You earn from working, except to
the extent that such adjusted Monthly Benefit plus the amount You earn from working and the income You
receive from Other Income exceeds 100% of Your Predisability Earnings as calculated in the definition of
Disability.

In addition, the Minimum Monthly Benefit will not apply.

Limit on Work Incentive

After the first 24 months following Your Elimination Period, We will reduce Your Monthly Benefit by 50% of the
amount You earn from working while Disabled.

Family Care Incentive

If You work or participate in a Rehabilitation Program while You are Disabled, We will reimburse You for up to
$400 for monthly expenses You incur for each family member to provide:

•   care for Your or Your Spouse’s child, legally adopted child, or child for whom You or Your Spouse are
    legal guardian and who is:
    •   living with You as part of Your household;
    •   dependent on You for support; and
    •   under age 13.

    The child care provider may not be a member of Your immediate family.

•   care to Your family member who is:
    •   living with You as part of Your household;
    •   chiefly dependent on You for support; and
    •   incapable of independent living, regardless of age, due to mental or physical handicap as defined by
        applicable law.

Care to Your family member may not be provided by a member of Your immediate family.

We will make reimbursement payments to You on a monthly basis starting with the first Monthly Benefit
payment until You have received 24 Monthly Benefit Payments. Payments will not be made beyond the
Maximum Benefit Period. We will not reimburse You for any expenses for which You are eligible for payment
from any other source. You must send Proof that You have incurred such expenses.




GCERT2000                                             31
di/ltd
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 34 of 57
DISABILITY INCOME INSURANCE: LONG TERM BENEFITS (continued)

Moving Expense Incentive

If You participate in a Rehabilitation Program while You are Disabled, We may reimburse You for expenses
You incur in order to move to a new residence recommended as part of such Rehabilitation Program. Such
expenses must be approved by Us in advance.

You must send Proof that You have incurred such expenses for moving.

We will not reimburse You for such expenses if they were incurred for services provided by a member of Your
immediate family or someone who is living in Your residence.




GCERT2000                                           32
di/ltd
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 35 of 57
DISABILITY INCOME INSURANCE: INCOME WHICH WILL REDUCE YOUR
DISABILITY BENEFIT
We will reduce Your Disability benefit by the amount of all Other Income. Other Income includes the following:

1. any disability or retirement benefits which You, Your Spouse or child(ren) receive because of Your
   disability or retirement under:
    •   Federal Social Security Act;
    •   Railroad Retirement Act;
    •   any state, public or federal employee retirement or disability plan. You must apply for such benefits
        through the highest appeal level that is applicable to such benefits and available under the plan; or
    •   any pension or disability plan of any other nation or political subdivision thereof.
2. any income received for disability or retirement under the Policyholder’s Retirement Plan, to the extent
   that it can be attributed to the Policyholder’s contributions.
3. any income received for disability under:
    •   a group insurance policy to which the Policyholder has made a contribution, such as:
        •   benefits for loss of time from work due to disability;
        •   installment payments for permanent total disability;
    •   a government compulsory benefit plan or program which provides payment for loss of time from Your
        job due to Your disability, whether such payment is made directly by the plan or program, or through
        a third party;
    •   a self-funded plan, or other arrangement if the Policyholder contributes toward it or makes payroll
        deductions for it;
    •   any sick pay, vacation pay or other salary continuation that the Policyholder pays to You;
    •   workers' compensation or a similar law which provides periodic benefits;
    •   occupational disease laws;
    •   laws providing for maritime maintenance and cure;
    •   unemployment insurance law or program.
4. any income that You receive from working while Disabled to the extent that such income reduces the
   amount of Your Monthly Benefit as described in REHABILITATION INCENTIVES. This includes but is not
   limited to salary, commissions, overtime pay, bonus or other extra pay arrangements from any source.




GCERT2000                                        33
di/red
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 36 of 57
DISABILITY INCOME INSURANCE: INCOME WHICH WILL REDUCE YOUR
DISABILITY BENEFIT (continued)
SINGLE SUM PAYMENT

If You receive Other Income in the form of a single sum payment, You must, within 10 days after receipt of
such payment, give Written Proof satisfactory to Us of:

•   the amount of the single sum payment;
•   the amount to be attributed to income replacement; and
•   the time period for which the payment applies.

When We receive such Proof, We will adjust the amount of Your Disability benefit.

If We do not receive the Written Proof described above, and We know the amount of the single sum payment,
We may reduce Your Disability benefit by an amount equal to such benefit until the single sum has been
exhausted.

If We adjust the amount of Your Disability benefit due to a single sum payment, the amount of the adjustment
will not result in a benefit amount less than the minimum amount, except in the case of an Overpayment.

If You receive Other Income in the form of a single sum payment and We do not receive the Written Proof
described above, and We do not know the amount of the single sum payment, We will suspend Your
Disability benefit. We will notify You in writing when We suspend such benefit.




GCERT2000                                      34
di/red
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 37 of 57
DISABILITY INCOME INSURANCE: INCOME WHICH WILL NOT REDUCE YOUR
DISABILITY BENEFIT
We will not reduce Your Disability benefit to less than the Minimum Benefit shown in the SCHEDULE OF
BENEFITS, or by:

•   cost of living adjustments that are paid under any of the above sources of Other Income;
•   reasonable attorney fees included in any award or settlement. If the attorney fees are incurred because of
    Your successful pursuit of Social Security disability benefits, such fees are limited to those approved by the
    Social Security Administration. Attorney fees incurred because of Your pursuit of Federal Social Security
    benefits through the administrative law judge level will be paid for or reimbursed by Us;
•   group credit insurance;
•   mortgage disability insurance benefits;
•   early retirement benefits that have not been voluntarily taken by You;
•   veteran’s benefits;
•   individual disability income insurance policies;
•   benefits received from an accelerated death benefit payment; or
•   amounts rolled over to a tax qualified plan unless subsequently received by You while You are receiving
    benefit payments.

SUSPENSION OF DISABILITY BENEFITS

If there is a reasonable basis to apply for benefits, We expect You to apply for them:

•   Federal Social Security Act;
•   Railroad Retirement Act;
•   any state or public employee retirement or disability plan;
•   any pension or disability plan of any other nation or political subdivision thereof; or
•   workers’ compensation or a similar law which provides periodic benefits.

To apply for the above benefits means to pursue such benefits until You receive an approval from the above
named sources, or

•   for Social Security benefits, a notice of denial of benefits from an administrative law judge, or
•   for any of the other benefits specified above, a notice of denial of benefits establishing that all levels of
    administrative appeal have been exhausted.

If Your application for such benefits is approved, We will reduce Your Disability benefit by the amount You
receive from such source(s).

We will suspend Your Disability benefit payments unless We receive proof that You are in the process of
applying for such benefits. We will notify You in writing when We suspend Your Disability benefit payments. If,
within 90 days of the date of Our notice, We do not receive proof that You have applied for the above
benefits, We will pay the Minimum Benefit shown in the SCHEDULE OF BENEFITS.




GCERT2000                                                35
di/no red
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 38 of 57
DISABILITY INCOME INSURANCE: DATE BENEFIT PAYMENTS END
Your Disability benefit payments will end on the earliest of:

•   the end of the Maximum Benefit Period;
•   the date benefits end as specified in the section entitled LIMITED DISABILITY BENEFITS;
•   the date You are no longer Disabled;
•   the date You die except for benefits paid under sections entitled ADDITIONAL LONG TERM
    BENEFIT: SINGLE SUM PAYMENT IN THE EVENT OF YOUR DEATH and ADDITIONAL LONG
    TERM BENEFIT: BENEFIT(S) IN THE EVENT OF YOUR TERMINAL ILLNESS.;
•   the date You cease or refuse to participate in a Rehabilitation Program that We require;
•   the date You fail to have a medical exam requested by Us as described in the Physical Exams
    subsection of the GENERAL PROVISIONS section;
•   the date You fail to provide required Proof of continuing Disability.

While You are Disabled, the benefits described in this certificate will not be affected if:

•   Your insurance ends; or
•   the Group Policy is amended to change the plan of benefits for Your class.




GCERT2000                                               36
di/ben end
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 39 of 57
DISABILITY INCOME INSURANCE
ADDITIONAL LONG TERM BENEFIT: SINGLE SUM PAYMENT IN THE EVENT OF YOUR DEATH

If You die while You are Disabled and You were entitled to receive Monthly Benefits under this certificate,
Proof of Your death must be sent to Us. When We receive such Proof, We will pay the benefit described
in this section.

BENEFIT AMOUNT

The benefit will be equal to 3 times the lesser of:

•   the Monthly Benefit You receive for the calendar month immediately preceding Your death;

•   the Monthly Benefit You receive for the calendar month immediately preceding Your Terminal Illness
    if Your Monthly Benefit amount was increased due to Your Terminal Illness; or

•   the Monthly Benefit You were entitled to receive for the month You die, if You die during the first
    month that Disability benefits are payable.

We will reduce the benefit amount by any overpayment We are entitled to recover.

BENEFIT PAYMENT

Benefit payments will be made as described in the GENERAL PROVISIONS subsection entitled Disability
Income Benefit Payments: Who We Will Pay.

This benefit will not be paid if You elect to receive a single sum payment under the Single Sum Payment
in the Event of Your Terminal Illness subsection of the section entitled ADDITIONAL LONG TERM
DISABILITY BENEFIT: BENEFIT(S) IN THE EVENT OF YOUR TERMINAL ILLNESS.




GCERT2000                                             37
di/ltd/ss death
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 40 of 57
DISABILITY INCOME INSURANCE
ADDITIONAL LONG TERM BENEFIT: BENEFIT(S) IN THE EVENT OF YOUR TERMINAL ILLNESS

If You become Terminally Ill while You are Disabled and You are entitled to receive Monthly Benefits
under this certificate, You or Your legal representative must send Proof of Your Terminal Illness to Us.
When We receive such Proof, We will pay the benefit(s) described in this section.

Terminally Ill or Terminal Illness means for purposes of this and the section(s) entitled: ADDITIONAL
LONG TERM BENEFIT: SINGLE SUM PAYMENT IN THE EVENT OF YOUR DEATH that due to injury or
Sickness You are expected to die within 12 months.

Proof of Your Terminal Illness

You or Your legal representative must send Us a signed Physician’s certification that You are Terminally
Ill. We may also request an exam by a Physician of Our choice, at Our expense.

INCREASE IN YOUR MONTHLY BENEFIT

We will increase Your Monthly Benefit amount beginning with the next payment due following receipt of
Proof of Your Terminal Illness.

BENEFIT AMOUNT

We will increase Your Monthly Benefit percentage on any future payments made during Your lifetime, to
100% of the first $20,833 of Your Predisability Earnings for a maximum period of 12 consecutive monthly
payments. In the event You remain Terminally Ill at the end of this period, and You remain Disabled,
Your benefit under this subsection will cease, and Your Monthly Benefit will be paid in accordance with
the DISABILITY INCOME INSURANCE: LONG TERM BENEFITS subsection.

The increased Monthly Benefit amount payable for Your Terminal Illness is subject to the subsection
OTHER BENEFIT SOURCES WHICH WILL REDUCE YOUR DISABILITY BENEFIT. We will also reduce
the benefit by any overpayment We are entitled to recover.


SINGLE SUM PAYMENT IN THE EVENT OF YOUR TERMINAL ILLNESS

You may elect to receive the additional benefit described in this subsection. This benefit will be paid in a
single sum. We will pay such benefit in addition to any other benefits We pay under this certificate.

BENEFIT AMOUNT

The additional benefit will be equal to 3 times the Monthly Benefit You receive for the calendar month
immediately preceding the month You are diagnosed as Terminally Ill.

We will reduce the benefit amount by any overpayment We are entitled to recover.

If You elect to receive the additional benefit described here, no benefit will be paid under the
ADDITIONAL LONG TERM BENEFIT: SINGLE SUM PAYMENT IN THE EVENT OF YOUR DEATH
section.




GCERT2000                                            38
di/ltd/term ill
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 41 of 57
DISABILITY INCOME INSURANCE: PRE-EXISTING CONDITIONS

Pre-existing Condition means a Sickness or accidental injury for which You:

•   received medical treatment, consultation, care, or services;
•   took prescribed medication or had medications prescribed; or
•   had symptoms or conditions that would cause a reasonably prudent person to seek diagnosis, care or
    treatment;

in the 3 months before Your insurance under this certificate takes effect.

We will not pay benefits for a Disability that results from a Pre-existing Condition until You have been
insured for 12 consecutive months after the date Your Disability insurance takes effect under this
certificate.

In determining whether a Disability is due to a Pre-existing Condition, if within 60 days of the date this
insurance takes effect You were covered under another plan providing group disability coverage, We will
credit You for any time You were covered under such plan.




GCERT08-1                                            39
di/pre ex
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 42 of 57
DISABILITY INCOME INSURANCE: LIMITED DISABILITY BENEFITS
For Disability Due to Mental or Nervous Disorders or Diseases

If You are Disabled due to a Mental or Nervous Disorder or Disease, We will limit Your Disability benefits to a
lifetime maximum equal to the lesser of:

•   24 months; or
•   the Maximum Benefit Period.

This limitation will not apply to a Disability resulting from:

•   schizophrenia;
•   dementia; or
•   organic brain disease.
Mental or Nervous Disorder or Disease means a medical condition which meets the diagnostic criteria set
forth in the most recent edition of the Diagnostic And Statistical Manual Of Mental Disorders as of the date of
Your Disability. A condition may be classified as a Mental or Nervous Disorder or Disease regardless of its
cause.




GCERT2000                                            40
di/limited ben
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 43 of 57
DISABILITY INCOME INSURANCE: EXCLUSIONS
We will not pay for any Disability caused or contributed to by:

1. war, whether declared or undeclared, or act of war, insurrection, rebellion or terrorist act;
2. Your active participation in a riot;
3. intentionally self-inflicted injury;
4. attempted suicide; or
5. commission of or attempt to commit a felony.




GCERT2000                                              41
di/excl
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 44 of 57
FILING A CLAIM
The Policyholder should have a supply of claim forms. Obtain a claim form from the Policyholder and fill it out
carefully. Return the completed claim form with the required Proof to the Policyholder. The Policyholder will
certify Your insurance under the Group Policy and send the certified claim form and Proof to Us.

When We receive the claim form and Proof, We will review the claim and, if We approve it, We will pay
benefits subject to the terms and provisions of this certificate and the Group Policy.

CLAIMS FOR DISABILITY INCOME INSURANCE BENEFITS

    When a claimant files an initial claim for Disability Income Insurance benefits described in this
    certificate, both the notice of claim and the required Proof should be sent to Us within 30 days after the
    end of the Elimination Period.

        Notice of claim and Proof may also be given to Us by following the steps set forth below:

            Step 1
            A claimant may give Us notice by calling Us at the toll free number shown in the Certificate Face
            Page within 20 days of the date of a loss.

            Step 2
            We will send a claim form to the claimant and explain how to complete it. The claimant should
            receive the claim form within 15 days of giving Us notice of claim.

            Step 3
            When the claimant receives the claim form, the claimant should fill it out as instructed and return
            it with the required Proof described in the claim form.

            If the claimant does not receive a claim form within 15 days after giving Us notice of claim, Proof
            may be sent using any form sufficient to provide Us with the required Proof.

            Step 4
            The claimant must give Us Proof not later than 30 days after the end of the Elimination Period.

        If notice of claim or Proof is not given within the time limits described in this section, the delay will not
        cause a claim to be denied or reduced if such notice and Proof are given as soon as is reasonably
        possible.




GCERT2000
claim10/04                                             42
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 45 of 57
FILING A CLAIM (continued)
Items to be Submitted for a Disability Income Insurance Claim

When submitting Proof on an initial or continuing claim for Disability Income insurance, the following items
may be required:

•   documentation which must include, but is not limited to, the following information:

    •   the date Your Disability started;
    •   the cause of Your Disability;
    •   the prognosis of Your Disability;
    •   the continuity of Your Disability; and

    •   Your application for:
        • Other Income;
        • Social Security disability benefits; and
        • Workers compensation benefits or benefits under a similar law.

•   Written authorization for Us to obtain and release medical, employment and financial information and any
    other items We may reasonably require to document Your Disability or to determine Your receipt of or
    eligibility for Other Income;

•   any and all medical information, including but not limited to:

    •   x-ray films; and

    •   photocopies of medical records, including:
        • histories,
        • physical, mental or diagnostic examinations; and
        • treatment notes; and

•   the names and addresses of all:

    •   physicians and medical practitioners who have provided You with diagnosis, treatment or
        consultation;
    •   hospitals or other medical facilities which have provided You with diagnosis, treatment or
        consultation; and
    •   pharmacies which have filled Your prescriptions within the past three years.

Time Limit on Legal Actions. A legal action on a claim may only be brought against Us during a certain
period. This period begins 60 days after the date Proof is filed and ends 3 years after the date such Proof is
required.




GCERT2000
claim10/04                                           43
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 46 of 57
GENERAL PROVISIONS
Assignment

The rights and benefits under the Group Policy are not assignable prior to a claim for benefits, except as
required by law. We are not responsible for the validity of an assignment.

Disability Income Benefit Payments: Who We Will Pay

We will make any benefit payments during Your lifetime to You or Your legal representative. Any payment
made in good faith will discharge Us from liability to the extent of such payment.

Upon Your death, We will pay any amount that is or becomes due to Your designated Beneficiary. If there is
no Beneficiary designated or no surviving Beneficiary at Your death, We will pay any benefit that is or
becomes due, according to the following order:

1. Your Spouse or Domestic Partner, if alive;
2. Your child(ren); if there is no surviving Spouse or Domestic Partner; or
3. Your estate, if there is no such surviving child.

If more than one person is eligible to receive payment, We will divide the benefit amount in equal shares.

Payment to a minor or incompetent will be made to such person’s guardian. The term “children” or “child”
includes natural and adopted children.

Any periodic payments owed to Your estate may be paid in a single sum. Any payment made in good faith will
discharge Us from liability to the extent of such payment.

Entire Contract

Your insurance is provided under a contract of group insurance with the Policyholder. The entire contract with
the Policyholder is made up of the following:

1. the Group Policy and its Exhibits, which include the certificate(s);
2. the Policyholder's application; and
3. any amendments and/or endorsements to the Group Policy.

Incontestability: Statements Made by You

Any statement made by You will be considered a representation and not a warranty. We will not use such
statement to avoid Insurance, reduce benefits or defend a claim unless the following requirements are met:

1. the statement is in a Written application or enrollment form;
2. You have Signed the application or enrollment form; and
3. a copy of the application or enrollment form has been given to You or Your Beneficiary.

Misstatement of Age

If Your age is misstated, the correct age will be used to determine if insurance is in effect and, as appropriate,
We will adjust the benefits and/or premiums.

Conformity with Law

If the terms and provisions of this certificate do not conform to any applicable law, this certificate shall be
interpreted to so conform.



GCERT2000                                                44
gp 10/04
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 47 of 57
GENERAL PROVISIONS (continued)
Physical Exams

If a claim is submitted for insurance benefits, We have the right to ask the insured to be examined by a
Physician(s) of Our choice as often as is reasonably necessary to process the claim. We will pay the cost of
such exam.

Autopsy

We have the right to make a reasonable request for an autopsy where permitted by law. Any such request
will set forth the reasons We are requesting the autopsy.

Gender

Male pronouns will be read as female where applicable.

Overpayments for Disability Income Insurance

Recovery of Overpayments

We have the right to recover any amount that We determine to be an overpayment.

An overpayment occurs if We determine that:

•   the total amount paid by Us on Your claim is more than the total of the benefits due to You under this
    certificate; or
•   payment We made should have been made by another group plan.

If such overpayment occurs, You have an obligation to reimburse Us. Our rights and Your obligations in this
regard are described in the reimbursement agreement that You are required to sign when You submit a claim
for benefits under this certificate. This agreement:

•   confirms that You will reimburse Us for all overpayments; and
•   authorizes Us to obtain any information relating to sources of Other Income.

How We Recover Overpayments

We may recover the overpayment from You by:

•   stopping or reducing any future Disability benefits, including the Minimum Benefit, payable to You or any
    other payee under the Disability sections of this certificate;
•   demanding an immediate refund of the overpayment from You; and
•   taking legal action.

If the overpayment results from Our having made a payment to You that should have been made under
another group plan, We may recover such overpayment from one or more of the following:

•   any other insurance company;
•   any other organization; or
•   any person to or for whom payment was made.




GCERT2000                                             45
gp 10/04
Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 48 of 57




                  THIS IS THE END OF THE CERTIFICATE.
              THE FOLLOWING IS ADDITIONAL INFORMATION.
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 49 of 57
SPECIAL SERVICES

Return To Work Program

Goal of Rehabilitation
The goal of MetLife is to focus on employees’ abilities, instead of disabilities. This “abilities” philosophy is
the foundation of our Return to Work Program. By focusing on what employees can do versus what they
can’t, we can assist you in returning to work sooner than expected.

Incentives For Returning To Work
Your Disability plan is designed to provide clear advantages and financial incentives for returning to work
either full-time or part-time, while still receiving a Disability benefit. In addition to financial incentives, there
may be personal benefits resulting from returning to work. Many employees experience higher self-
esteem and the personal satisfaction of being self-sufficient and productive once again. If it is determined
that you are capable, but you do not participate in the Return to Work Program, your Disability benefits
may cease.

Return-to-Work Services
As a covered employee you are automatically eligible to participate in our Return-to-Work Program. The
program aims to identify the necessary training and therapy that can help you return to work. In many
cases, this means helping you return to your former occupation, although rehabilitation can also lead to a
new occupation which is better suited to your condition and makes the most of your abilities.
There is no additional cost to you for the services we provide, and they are tailored to meet your
individual needs. These services include, but are not limited to, the following:

1. Vocational Analyses

    Assessment and counseling to help determine how your skills and abilities can be applied to a new or
    a modified job with your employer.

2. Labor Market Surveys

    Studies to find jobs available in your locale that would utilize your abilities and skills. Also identify
    one’s earning potential for a specific occupation.

3. Retraining Programs

    Programs to facilitate return to your previous job, or to train you for a new job.

4. Job Modifications/Accommodations

    Analyses of job demands and functions to determine what modifications may be made to maximize
    your employment opportunities.

    This also includes changes in your job or accommodations to help you perform the previous job or a
    similar vocation, as required of your employer under the Americans With Disabilities Act (ADA).

5. Job Seeking Skills and Job Placement Assistance

    Special training to identify abilities, set goals, develop resumes, polish interviewing techniques, and
    provide other career search assistance.

Return-to-Work Program Staff
The Case Manager handling your claim will coordinate return-to-work services. You may be referred to a
clinical specialist, such as a Nurse Consultant, Psychiatric Clinical Specialist, or Vocational Rehabilitation
Consultant, who has advanced training and education to help people with disabilities return to work. One
of our clinical specialists will work with you directly, as well as with local support services and resources.
They have returned hundreds of individuals to meaningful, gainful employment.
         Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 50 of 57
SPECIAL SERVICES

Rehabilitation Vendor Specialists
In many situations, the services of independent vocational rehabilitation specialists may be utilized.
Services are obtained at no additional cost to you; MetLife pays for all vendor services. Selecting a
rehabilitation vendor is based on:

        1. attending physician’s evaluation and recommendations;
        2. your individual vocational needs; and
        3. vendor’s credentials, specialty, reputation and experience.

When working with vendors, we continue to collaborate with you and your doctor to develop an
appropriate return-to-work plan.

Social Security Assistance Program
If your claim for Disability benefits under this plan is approved, MetLife provides you with assistance in
applying for Social Security disability benefits. Before outlining the details of this assistance, you should
understand why applying for Social Security disability benefits is important.

Why You Should Apply For Social Security Disability Benefits
Both you and your employer contribute payroll taxes to Social Security. A portion of those tax dollars are
used to finance Social Security’s program of disability protection. Since your tax dollars help fund this
program, it is in your best interest to apply for any benefits to which you may be entitled. Your spouse and
children may also be eligible to receive Social Security disability benefits due to your Disability.
There are several reasons why it may be to your financial advantage to receive Social Security disability
benefits. Some of them are:

1. Avoids Reduced Retirement Benefits
    Should you become disabled and approved for Social Security disability benefits, Social Security will
    freeze your earnings record as of the date Social Security determines that your disability has begun.
    This means that the months/years that you are unable to work because of your disability will not be
    counted against you in figuring your average earnings for retirement and survivors benefit.

2. Medicare Protection
    Once you have received 24 months of Social Security disability benefits, you will have Medicare
    protection for hospital expenses. You will also be eligible to apply for the medical insurance portion of
    Medicare.

3. Trial Work Period
    Social Security provides a trial work period for the rehabilitation efforts of disabled workers who return
    to work while still disabled. Full benefit checks can continue for up to 9 months during the trial work
    period.

4. Cost-of-Living Increases Awarded by Social Security Will Not Reduce Your Disability Benefits
    MetLife will not decrease your Disability benefit by the periodic cost-of-living increases awarded by
    Social Security. This is also true for any cost-of-living increases awarded by Social Security to your
    spouse and children.

    This is called a Social Security “freeze.” It means that only the Social Security benefit awarded to you
    and your dependents will be used by MetLife to reduce your Disability benefit; with the following
    exceptions:

    a) an error by Social Security in computing the initial amount;
    b) a change in dependent status; or
    c) your Employer submitting updated earnings records to Social Security for earnings received prior
       to your Disability.
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 51 of 57
SPECIAL SERVICES


    Over a period of years, the net effect of these cost-of-living increases can be substantial.

How MetLife Assists You in the Social Security Approval Process
As soon as you are approved for Disability benefits, MetLife begins assisting you with the Social Security
approval process.

1. Assistance Throughout the Application Process
    MetLife has a dedicated team of Social Security Specialists. These Specialists, many of whom have
    worked for the Social Security Administration, are also located within our Claim Department. They
    provide expert assistance up front, offer support while you are completing the Social Security forms,
    and help guide you through the application process.

2. Guidance Through Appeal Process by Social Security Specialists
    Social Security disability benefits may be initially denied, but are often approved following an appeal.
    If your benefits are denied, our dedicated team of Social Security Specialists provides expert
    assistance on an appeal if your situation warrants continuing the appeal process. They guide you
    through each stage of the appeal process. These stages may include:
    a) Reconsideration by the Social Security Administration
    b) Hearing before an Administrative Law Judge
    c) Review by an Appeals Council established within the Social Security Administration in
       Washington, D.C.
    d) A civil suit in Federal Court.

3. Social Security Attorneys
    Depending on your individual needs, MetLife may provide a referral to an attorney who specializes in
    Social Security law. The Social Security approved attorney’s fee is credited to the Long Term
    Disability overpayment, which results upon your receipt of the retroactive Social Security benefits.
    The attorney’s fee, which is capped by Social Security law, will be deducted from the lump sum Social
    Security Disability benefits award and will not be used to further reduce your Long Term Disability
    benefit.

Premium Deduction Service

As a service to you while you are disabled, MetLife will assist you by reducing the administrative burden
of deducting premium payments for insurance coverage(s), other than your disability income insurance
with MetLife (Other Coverage), that are part of your policyholder's insurance program for you.

We will do this by deducting from either your weekly or monthly benefit, as applicable, payable to you
under the disability income insurance plan that your policyholder has with MetLife, the required premium
amounts for Other Coverage for which you were enrolled under your policyholder's insurance plan
immediately prior to the start of your disability. Your policyholder will notify MetLife of the amount of your
required premium payments that MetLife is to deduct for such Other Coverage. MetLife will then pay this
amount to your policyholder to be applied toward the premium payments required for such Other
Coverage when due, subject to the following terms and conditions:
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 52 of 57
SPECIAL SERVICES

The amount of premium we deduct from your disability income benefit and then pay to your policyholder,
may be:

•   Increased, if there are increases in the amount of premium due for Other Coverage(s) that you are
    enrolled in, and, your policyholder notifies us of such increases;

•   Reduced or terminated upon a request from you or your policyholder; or,

•   Terminated by MetLife upon the earliest of:

    •   30 days advanced notice to you;
    •   your return to work;
    •   notification to us of the termination of your employment; or,
    •   your disability income benefits end date.

In no event will any payment be made to your policyholder under the above described service, if the
amount of either the weekly or monthly benefit, as applicable, payable to you under the MetLife disability
income insurance plan is less than the amount of the applicable premium payroll deductions.

Your Employer will be solely responsible for remitting the amount of premium payments for Other
Coverage(s) received from MetLife to the appropriate party or parties.

If while you are Disabled, You do not want MetLife to deduct the premium for Other Coverage as
described above, you must notify MetLife of your intention. When we receive your notice, we will stop
making premium deductions for Other Coverage(s).

Early Intervention Program

The MetLife Early Intervention Program is offered to all covered employees, and your participation is
voluntary*. The program helps identify early those employees who might benefit from vocational analyses
and rehabilitation services before they are eligible for Long Term Disability benefits. Early rehabilitation
efforts are more likely to reduce the length of your Long Term Disability and help you return to work
sooner than expected.

If you cannot work, or can only work part-time due to a disability, your employer will notify MetLife. Our
Clinical Specialists may be able to assist you by:

        1. Reviewing and evaluating your disabling condition, even before a claim for Long Term
           Disability benefits is submitted (with your consent);
        2. Designing individualized return to work plans that focus on your abilities, with the goal of
           return to work;
        3. Identifying local community resources;
        4. Coordinating services with other benefit providers, including: medical carrier, short term
           disability carrier,* workers’ compensation carrier, and state disability plans;
        5. Monitoring return to work plans in progress and modifying them as recommended by the
           attending physician (with your consent).

Our assistance is offered at no cost to either you or your employer.
* If you also have MetLife Short Term Disability coverage or Salary Continuance Plan Management, these
services are provided automatically. Notification by your employer is not necessary.
        Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 53 of 57
                                        ERISA INFORMATION

THIS SUMMARY PLAN DESCRIPTION IS EXPRESSLY MADE PART OF THE AMBROSE
EMPLOYER GROUP, LLC DISABILITY INSURANCE PLAN AND IS LEGALLY
ENFORCEABLE AS PART OF THE PLAN WITH RESPECT TO ITS TERMS AND
CONDITIONS. IN THE EVENT THERE IS NO OTHER PLAN DOCUMENT, THIS
DOCUMENT SHALL SERVE AS A SUMMARY PLAN DESCRIPTION AND SHALL ALSO
CONSTITUTE THE PLAN.
NAME AND ADDRESS OF EMPLOYER AND PLAN ADMINISTRATOR

Ambrose Employer Group, LLC
909 Third Ave., 10th Floor
New York, NY 10022
212-847-2313

EMPLOYER IDENTIFICATION NUMBER: XX-XXXXXXX

PLAN NUMBER                        COVERAGE                            PLAN NAME

510                                Disability Income      Insurance:   Ambrose Employer Group, LLC
                                   Long Term Benefits
TYPE OF ADMINISTRATION

The above listed benefits are insured by Metropolitan Life Insurance Company ("MetLife").

MetLife is liable for any benefits under the Plan. The group policy specifies the time when and the
circumstances under which MetLife is liable for Disability Income Insurance: Long Term Benefits.

AGENT FOR SERVICE OF LEGAL PROCESS

For disputes arising under the Plan, service of legal process may be made upon the Plan administrator at the
above address. For disputes seeking payment of benefits, service of legal process may be made upon
MetLife by serving MetLife's designated agent to accept service of process.

ELIGIBILITY FOR INSURANCE; DESCRIPTION OR SUMMARY OF BENEFITS

Your MetLife certificate describes the eligibility requirements for insurance provided by MetLife under the
Plan. It also includes a detailed description of the insurance provided by MetLife under the Plan.

PLAN TERMINATION OR CHANGES

The group policy sets forth those situations in which the Employer and/or MetLife have the rights to end the
policy.

The Employer reserves the right to change or terminate the Plan at any time. Therefore, there is no
guarantee that you will be eligible for the insurance described herein for the duration of your employment.
Any such action will be taken only after careful consideration.

Your consent or the consent of your beneficiary is not required to terminate, modify, amend, or change the
Plan.

In the event Your insurance ends in accordance with the DATE YOUR INSURANCE ENDS subsection of
Your certificate, you may still be eligible to receive benefits. The circumstances under which benefits are
available are described in Your MetLife certificate.
    Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 54 of 57

PLAN YEAR

The Plan's fiscal records are kept on a Plan year basis beginning each August 1st and ending on
the following July 31st.

QUALIFIED DOMESTIC RELATIONS ORDERS/QUALIFIED MEDICAL CHILD SUPPORT
ORDERS

You and your beneficiaries can obtain, without charge, from the Plan Administrator a copy of any
procedures governing Qualified Domestic Relations Orders (QDRO) and Qualified Medical Child
Support Orders (QMCSO).

CLAIMS INFORMATION

Disability Benefits Claims

Routine Questions

If there is any question about a claim payment, an explanation may be requested from the Employer
who is usually able to provide the necessary information.

Claim Submission

For claims for disability benefits, the claimant must report the claim to MetLife and, if requested,
complete the appropriate claim form. The claimant must also submit the required proof as described
in the "Filing A Claim" section of the certificate.

Claim forms requested by MetLife must be submitted in accordance with the instructions on the claim
form.

Initial Determination

After you submit a claim for disability benefits to MetLife, MetLife will review your claim and notify
you of its decision to approve or deny your claim.

Such notification will be provided to you within a reasonable period, not to exceed 45 days from
the date you submitted your claim; except for situations requiring an extension of time because of
matters beyond the control of the Plan, in which case MetLife may have up to two (2) additional
extensions of 30 days each to provide you such notification. If MetLife needs an extension, it will
notify you prior to the expiration of the initial 45 day period (or prior to the expiration of the first 30
day extension period if a second 30 day extension period is needed), state the reason why the
extension is needed, and state when it will make its determination. If an extension is needed
because you did not provide sufficient information or filed an incomplete claim, the time from the
date of MetLife's notice requesting further information and an extension until MetLife receives the
requested information does not count toward the time period MetLife is allowed to notify you as to
its claim decision. You will have 45 days to provide the requested information from the date you
receive the extension notice requesting further information from MetLife.

If MetLife denies your claim in whole or in part, the notification of the claims decision will state the
reason why your claim was denied and reference the specific Plan provision(s) on which the
denial is based. If the claim is denied because MetLife did not receive sufficient information, the
claims decision will describe the additional information needed and explain why such information
is needed. Further, if an internal rule, protocol, guideline or other criteria was relied upon in
making the denial, the claims decision will state the rule, protocol, guideline or other criteria or
indicate that such rule, protocol, guideline or other criteria was relied upon and that you may
request a copy free of charge.
    Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 55 of 57

Appealing the Initial Determination

If MetLife denies your claim, you may appeal the decision. Upon your written request, MetLife will
provide you free of charge with copies of documents, records and other information relevant to your
claim. You must submit your appeal to MetLife at the address indicated on the claim form within 180
days of receiving MetLife's decision. Appeals must be in writing and must include at least the
following information:

•   Name of Employee
•   Name of the Plan
•   Reference to the initial decision
•   An explanation why you are appealing the initial determination

As part of your appeal, you may submit any written comments, documents, records, or other
information relating to your claim.

After MetLife receives your written request appealing the initial determination, MetLife will conduct a
full and fair review of your claim. Deference will not be given to the initial denial, and MetLife's review
will look at the claim anew. The review on appeal will take into account all comments, documents,
records, and other information that you submit relating to your claim without regard to whether such
information was submitted or considered in the initial determination. The person who will review your
appeal will not be the same person as the person who made the initial decision to deny your claim.
In addition, the person who is reviewing the appeal will not be a subordinate of the person who made
the initial decision to deny your claim. If the initial denial is based in whole or in part on a medical
judgment, MetLife will consult with a health care professional with appropriate training and
experience in the field of medicine involved in the medical judgment. This health care professional
will not have consulted on the initial determination, and will not be a subordinate of any person who
was consulted on the initial determination.

MetLife will notify you in writing of its final decision within a reasonable period of time, but no later
than 45 days after MetLife's receipt of your written request for review, except that under special
circumstances MetLife may have up to an additional 45 days to provide written notification of the final
decision. If such an extension is required, MetLife will notify you prior to the expiration of the initial 45
day period, state the reason(s) why such an extension is needed, and state when it will make its
determination. If an extension is needed because you did not provide sufficient information, the time
period from MetLife's notice to you of the need for an extension to when MetLife receives the
requested information does not count toward the time MetLife is allowed to notify you of its final
decision. You will have 45 days to provide the requested information from the date you receive the
notice from MetLife.

If MetLife denies the claim on appeal, MetLife will send you a final written decision that states the
reason(s) why the claim you appealed is being denied and references any specific Plan provision(s)
on which the denial is based. If an internal rule, protocol, guideline or other criteria was relied upon
in denying the claim on appeal, the final written decision will state the rule, protocol, guideline or
other criteria or indicate that such rule, protocol, guideline or other criteria was relied upon and that
you may request a copy free of charge. Upon written request, MetLife will provide you free of charge
with copies of documents, records and other information relevant to your claim.

Discretionary Authority of Plan Administrator and Other Plan Fiduciaries

In carrying out their respective responsibilities under the Plan, the Plan administrator and other
Plan fiduciaries shall have discretionary authority to interpret the terms of the Plan and to
determine eligibility for and entitlement to Plan benefits in accordance with the terms of the Plan.
Any interpretation or determination made pursuant to such discretionary authority shall be given
full force and effect, unless it can be shown that the interpretation or determination was arbitrary
and capricious.
    Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 56 of 57

STATEMENT OF ERISA RIGHTS

The following statement is required by federal law and regulation.

As a participant in the Plan, you are entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 (ERISA). ERISA provides that all participants shall be
entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan administrator's office and at other specified locations, all
Plan documents, including insurance contracts and a copy of the latest annual report (Form 5500
Series) filed by the Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents governing the
operation of the Plan, including insurance contracts and copies of the latest annual report (Form
5500 Series) and updated summary plan descriptions. The administrator may make a
reasonable charge for the copies.

Receive a summary of the Plan's annual financial report. The Plan Administrator is required by
law to furnish each participant with a copy of this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan. The people who operate your Plan,
called "fiduciaries" of the Plan, have a duty to do so prudently and in the interest of you and other
Plan participants and beneficiaries.

No one, including your employer or any other person, may fire you or otherwise discriminate against
you in any way to prevent you from obtaining a welfare benefit or exercising your rights under
ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored in whole or in part, you have a right to know
why this was done, to obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you
request a copy of Plan documents or the latest annual report and do not receive them within 30
days, you may file suit in a Federal court. In such a case, the court may require the Plan
administrator to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court.

In addition, if you disagree with the Plan's decision or lack thereof concerning the qualified status
of a domestic relations order or a medical child support order, you may file suit in a Federal court.

If it should happen that Plan fiduciaries misuse the Plan's money, or if you are discriminated
against for asserting your rights, you may seek assistance from the U.S. Department of Labor, or
you may file suit in a Federal court.

The court will decide who should pay court costs and legal fees. If you are successful, the court
may order the person you have sued to pay these costs and fees.

If you lose, the court may order you to pay these costs and fees; for example, if it finds your claim
is frivolous.
    Case 3:19-cv-01816-AVC Document 1-2 Filed 11/15/19 Page 57 of 57


Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan administrator. If you
have any questions about this statement or about your rights under ERISA, or if you need
assistance in obtaining documents from the Plan administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W., Washington,
D.C. 20210. You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits Security Administration.

FUTURE OF THE PLAN

It is hoped that the Plan will be continued indefinitely, but Ambrose Employer Group, LLC
reserves the right to change or terminate the Plan in the future. Any such action would be taken
only after careful consideration.

The Board of Directors of Ambrose Employer Group, LLC shall be empowered to amend or
terminate the Plan or any benefit under the Plan at any time.
